     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 1 of 13



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2
     BY:    ANN THOMPSON UGLIETTA (013696)
3           JONATHAN C. SIMON (029750)
            Deputy County Attorneys
4           uglietta@mcao.maricopa.gov
            simonj@mcao.maricopa.gov
5
     CIVIL SERVICES DIVISION
6    225 West Madison Street
     Phoenix, Arizona 85003
7    Telephone (602) 506-8541
     Facsimile (602) 506-4317
8    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
9
     Attorneys for Defendants Maricopa
10   County and Maricopa County Sheriff
     Paul Penzone
11
                         IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF ARIZONA
13
      The Estate of Melonee Duval, by and            No. CV20-01206-PHX-JJT (MHB)
14    through its personal representative, Issac
                                                     DEFENDANTS MARICOPA COUNTY’S
      Navarrette; Issac Navarrette, individually     AND MARICOPA COUNTY SHERIFF
15
      and on behalf of all person with a statutory   PAUL PENZONE’S JOINT REPLY IN
16    right of recovery for the wrongful death of    SUPPORT OF THEIR JOINT MOTION
      Melonee Duval,                                 TO DISMISS THIRD AMENDED
17                                                   COMPLAINT, PER RULE 12(B)(6), FED
                                                     R. CIV. P.
                       Plaintiffs,
18
                                                     [DOCS. 77, 97]
19           v.

20    Paul Penzone, in his official capacity as
      Sheriff of Maricopa County; Maricopa
21    County, a political subdivision of the State
22    of Arizona; Sean Mendoza, individually
      and in his capacity as a deputy of the
23    Maricopa County Sheriff’s Office,
24                     Defendants.
25

26
27

28
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 2 of 13



1             County Defendants’ Joint Motion to Dismiss [Doc. 97] should be granted and the
2    Third Amended Complaint (“TAC”) [Doc. 77] should be dismissed.
3
         I.      There Is No Cognizable Claim Against County Defendants.
4
              Plaintiffs “concede the County Defendants are not liable for the conduct of Mendoza
5

6    and Storm.” [Doc. 102 at 2] This concession requires the dismissal of the claims against
7    County Defendants in Count I and Count IV. Mendoza and Storm are the only named
8
     individual officers and they were acting as federal officers per federal policy, not MCSO
9
     deputies per MCSO policy. MCSO policy, MCSO employment, MCSO supervision, MCSO
10

11   discipline are not sustainable theories of liability under state law or Monell, because there is
12   no MCSO link to Plaintiffs’ alleged constitutional injuries. Plaintiffs cannot proceed against
13
     County Defendants based upon mere speculation that unidentified future discovery
14
     supposedly might produce information regarding other individuals who were not working in
15

16   the course and scope of federal employment as federal task force officers and who might

17   have been involved in some unknown manner in the incident. Discovery follows from well-
18
     pled claims, not the other way around. “The purpose of Federal Rule of Civil Procedure
19
     12(b)(6) is to enable defendants to challenge the legal sufficiency of a complaint without
20
21   subjecting themselves to discovery.” Rutnam Wine Co. v. E&J Gallo Winery, 829 F.2d 729,

22   738 (9th Cir. 1987).
23
              Because there is no cognizable basis for the TAC claims (Count I, Count IV) against
24
     County Defendants, the Court should dismiss them. See West v. City of Mesa, 708 Fed.
25

26   Appx. 288, 290, 293 (9th Cir. 2017) (dismissing Section 1983 Monell claims and state law

27   claims against city where local officer was certified as acting on behalf of federal
28


                                                    1
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 3 of 13



 1   government not city); Burley v. Gagacki, 729 F.3d 610, 618 - 619 (6th Cir. 2013) (Section
 2   1983 Monell claim failed because the only municipal officer alleged to have participated in
 3
     the conduct at issue was a federally deputized officer working under the auspices of the
 4
     federal government, so federal policies were at issue, not those of the municipality).
 5

 6        II.      Additional Reasons Requiring Dismissal of Section 1983 Municipal Liability
                   Claims Against County Defendants [Count IV].
 7

 8              Count IV must be dismissed for the additional reason that the TAC is devoid of

 9   specific facts necessary to establish Plaintiffs’ Section 1983 Fourth Amendment or
10
     Fourteenth Amendment “familial association” claims against County Defendants.
11
                 1. TAC Fails to Allege Specific Facts Establishing Unconstitutional Written
12                  Policy.
13
          The TAC fails to allege specific facts showing an unconstitutional written policy
14
     violating Duval’s/Plaintiffs’ Fourth Amendment rights. [Doc. 77, pp. 31-32] Plaintiffs point
15

16 to language in MCSO Policy Number CP-4, which they allege identifies “high risk

17 maneuvers” which can pose a “high risk of injury.” Plaintiffs do not cite case law holding

18
     that such language creates a facially unconstitutional policy.      Plaintiffs ignore CP-4’s
19
     numerous express provisions regulating the use of boxing and ramming tactics, and requiring
20
21 the consideration of potential safety risks to officers, suspects and the public. [Doc. 97, p. 9

22 (citing CP-4 provisions)] These provisions disprove Plaintiffs’ assertion that CP-4 fails to

23
     account for potential safety risks from boxing and ramming tactics. CP-4 is a facially
24
     constitutional policy.
25

26          Under controlling case law, FATE/Task Force officers’ alleged stop of Duval, who

27 was driving a car in which Izaguirre was a passenger, was lawful in view of the officers’ need

28


                                                   2
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 4 of 13



 1 to effectuate the Izaguirre arrest warrant. See Arizona v. Johnson, 555 U.S. 323, 327 (2009);

 2 U.S. v. Savath, 398 Fed. Appx. 237, 239 (9th Cir. 2010) (“Officers may stop a vehicle in which

 3
     they reasonably believe the subject of a warrant is traveling to execute the warrant.”); U.S. v.
 4
     O’Connor, 658 F.2d 688, 691 (9th Cir. 1981) (“It is obvious that in executing the warrant,
 5

 6 the agents could stop the vehicle in which they reasonably thought O'Connor was a

 7 passenger.”); See e.g., Maryland v. Wilson, 519 U.S. 408, 413 - 415 (1997) (non-suspect

 8
     passenger not unlawfully seized when officers stop car on suspicion of driver’s criminal
 9
     conduct and order non-suspect passenger out of the vehicle). [Doc. 97, pp. 8-10] Plaintiffs
10

11 do not cite controlling law to the contrary. To the extent CP-4 tactics allegedly were used in

12 stopping Duval’s vehicle to effectuate Izaguirre’s arrest, such tactics do not establish CP-4 as

13
     authorizing/motivating an unlawful seizure of Duval.
14
            The TAC does not allege specific facts showing that alleged boxing and ramming
15

16 tactics were used in an excessive manner causing any physical injury to Duval, let alone

17 causing “serious injury or death” to Duval. The TAC does not allege specific facts showing

18
     the necessary direct causal link between FATE/Task Force officers’ alleged use of CP-4 stop,
19
     boxing and ramming tactics, on one hand, and their alleged use of lethal force, on the other
20
21 hand. CP-4 does not have language authorizing use of lethal force. It is an emergency driving

22 and pursuit policy, only. [Doc. 83, passim; Doc. 97, 8-12] Plaintiffs do not identify specific

23
     fact allegations which would establish that Duval’s shooting injuries were a foreseeable risk
24
     of boxing and ramming tactics. There are none. The TAC alleges that the officers’ alleged
25

26 use of boxing and ramming tactics was complete, after which they allegedly used lethal force
27 upon Duval. [Doc. 77, ¶ 104] The TAC alleges Duval’s shooting injuries resulted from the

28


                                                     3
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 5 of 13



 1 use of lethal force, not boxing and ramming tactics.1 [Doc. 97, pp. 10-11] See Cunningham

 2 v. Gates, 229 F.3d 1271, 1290 - 91 (9th Cir, 2000) (vehicle containment “jamming” tactic was

 3
     not unreasonable use of force to effectuate arrest, nor directly causally related to subsequent
 4
     shooting/shooting injuries). The TAC fails to show that CP-4 was the “driving force” behind
 5

 6 the alleged use of lethal force resulting in Duval’s/Plaintiffs’ alleged constitutional injuries.

 7           Plaintiffs’ Response does not address County Defendants’ arguments showing failure
 8
     to state a cognizable 14th Amendment familial association claim. Plaintiffs therefore have
 9
     forfeited any defense of that claim. See Reyes v. Wells Fargo Bank, 2017 WL 11568871, *4
10

11 (C.D. Cal. 2017) (collecting cases re: waiver of argument); LRCiv 7.2(i) (If “counsel does

12 not serve and file the required answering memoranda ... such non-compliance may be deemed

13
     a consent to the ... granting of the motion.”
14
             “[O]nly official conduct that ‘shocks the conscience’ is cognizable as a due process
15

16 violation. Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008). “In the circumstances of a

17 high-speed chase aimed at apprehending a suspected offender, where unforeseen

18
     circumstances demand an instant judgment on the part of an officer who feels the pulls of
19
     competing obligations, only a purpose to cause harm unrelated to the legitimate object of
20
21

22    1
          To the extent that Plaintiffs are arguing that alleged use of stop, boxing and ramming
23 tactics provoked the officers’ use of lethal force upon Duval, thereby violating
     Duval’s/Plaintiffs’ Fourth Amendment rights, this type of “provocation” argument was
24 rejected by the U.S. Supreme Court in County of Los Angeles, California v. Mendez, 137 S.
     Ct. 1539, 1543 - 1544 (2017). The Court held that the reasonableness of an officer’s use of
25 lethal force is determined exclusively by application of the factors established by Graham v.
     Connor, 490 U.S. 386 (1989), under the totality of the circumstances confronting the officer
26 at the time of the use of lethal force, and it cannot be established on the grounds that the
     officer allegedly violated the Fourth Amendment in using other tactics in the course of events
27 leading up to the use of lethal force. Id. at 1543 – 44, 1546 - 1548. This type of argument
     also fails for the reason that the TAC does not establish any preceding Fourth Amendment
28 violations arising out of alleged use of stop, boxing and ramming tactics, in any event. Supra.


                                                     4
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 6 of 13



 1 arrest will satisfy the shocks-the-conscience test. Cty. of Sacramento v. Lewis, 523 U.S. 833,

 2 834, 118 S. Ct. 1708, 1711 (1998). The TAC contains no fact allegations that would ‘shock

 3
     the conscience’ pursuant to 14th Amendment familial association standards. The officers
 4
     using CP-4 tactics did so for the legitimate law enforcement purpose of arresting Izaguirre.
 5

 6 Plaintiffs do not allege that the CP-4 tactics were used with the purpose to cause harm

 7 unrelated to his arrest. Plaintiff’s 14th Amendment claim must be dismissed.

 8
           Plaintiffs’ municipal liability claims based on written policy (Count IV) must be
 9
     dismissed.
10

11            2. TAC Fails to Allege Facts Sufficient to Establish Unconstitutional
                 Municipal Custom/Practice or Municipal Policymaker Deliberate
12               Acts/Omissions.
13
           Plaintiffs contend that the TAC shows there were “systemic failures” in municipal
14
     policymaking, training, supervision and discipline of FATE/Task Force officers in relation to
15

16 Plaintiffs’ Alleged FATE/Task Force Policy. [Doc. 102, p. 14] The TAC does not support

17 this conclusory contention:

18
        • Completely absent from the TAC are specific facts showing a longstanding and
19
           widespread custom and practice of conduct on the part of FATE/Task Force officers
20
21         which is same/similar to the Duval Incident of sufficient duration, frequency and
22         consistency necessary to establish such conduct is a traditional method of carrying out
23
           policy;
24
        • Completely absent from the TAC are specific fact allegations showing that
25

26         FATE/Task Force officers consistently and repeatedly engaged in establishing and
27         executing tactical plans to arrest a fugitive while the fugitive is located inside a vehicle,
28


                                                     5
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 7 of 13



1         by using a “high risk maneuver of boxing in and ramming a suspect’s vehicle,” when
2         the suspect’s vehicle contains “occupants who are not suspected of any crime, and
3
          when an innocent non-suspect is driving the vehicle,” by “drawing their weapons” at
4
          “unarmed persons and/or innocent bystanders,” who pose little to no serious physical
5

6         injury to the officers or the public, and employing “a high degree of force without
7         regard to the minimum level of force necessary” to complete such arrest and without
8
          taking precautions for the safety of “innocent bystanders” located inside the vehicle in
9
          physical proximity to the suspected fugitive, thereby exposing them to “extreme risk
10

11        of injury or death;”
12     • Completely absent from the TAC are specific fact allegations showing the
13
          Sheriff/County knew of FATE/Task Force officers’ alleged excessive use of force
14
          during the Duval Incident (not just the fact of an officer-involved shooting) and made
15

16        a “conscious, affirmative choice” to sanction the conduct, anyway;
17     • Completely absent from the TAC are specific fact allegations showing what prior
18
          FATE/Task Officer training (or supervision) consisted of, whether there were prior
19

20
          similar acts or any other indications that there was a need for more or different training

21        (or supervision), and whether the alleged inadequacy was likely to result in future
22        constitutional violations;
23
       • Completely absent from the TAC are specific fact allegations showing the
24

25        Sheriff/County knew about prior FATE/Task Force operations resulting in same or

26        similar injuries as allegedly suffered by Duval, and showing they knew there was a
27        related need to make changes to the training/supervision/discipline of FATE/Task
28


                                                   6
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 8 of 13



 1          Force officers, but they didn’t make those changes and were deliberately indifferent
 2          to the risk of harm to Duval;
 3
        • Completely absent from the TAC are specific facts showing that Sheriff has engaged
 4

 5
            in a past pattern of repeatedly and consistently delaying internal administrative

 6          investigations into FATE/Task Force Officers’ use of force, including use of lethal
 7          force, or repeatedly and consistently failing to discipline FATE/Task Force Officers
 8
            for known unlawful use of force, including known unlawful use of lethal force; and
 9

10      • Completely absent from the TAC are specific facts showing Sheriff engaged in a past

11          pattern of routinely and regularly instituting such delays so as to prevent release of
12
            public records, prevent filing of lawsuits, or encourage unlawful use of force by
13
            FATE/Task Force Officers.
14

15 The TAC relies solely upon the single Duval Incident. This is wholly insufficient to establish

16 long-standing and wide-spread policy failures and deliberate indifference on a “systemic”

17 basis, and does not establish actionable municipal custom/practice, failure to train, failure to

18
     supervise or failure to discipline theories under Section 1983, as a matter of law. [Doc. 97,
19

20
     pp. 9 - 19]

21          Plaintiffs’ reliance on Castro v. City of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) is
22 misplaced. [Doc. 102, p. 16] Plaintiffs point to CP-4 language about safety risks posed by

23
     boxing and ramming tactics. As discussed supra, CP-4 expressly manages these safety risks
24
     via regulations on use and required consideration of safety of officers, suspects and the public.
25

26 The TAC does not allege Duval was physically injured from alleged use of CP-4
27 boxing/ramming tactics. Rather, the TAC alleges that she was physically injured from

28


                                                     7
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 9 of 13



 1 alleged use of lethal force, after completion of the alleged boxing/ramming tactics to stop the

 2 vehicle. CP-4 is an emergency driving/pursuit policy and does not address use of lethal force.

 3
     CP-4 does not establish knowledge or constructive notice that use of boxing and ramming
 4
     tactics to stop a vehicle was “substantially certain” to result in the “very type of harm” which
 5

 6 allegedly befell Duval, that is, shooting injuries from subsequent use of lethal force, Castro,

 7 833 F.3d at 1076, 1078, and therefore it does not show deliberate indifference to the risk of

 8
     such harm.
 9
               Plaintiffs’ municipal liability claims based on custom/practice, ratification, failure to
10

11 train, failure to supervise and failure to discipline (Count IV) must be dismissed.

12      III.      Additional Reasons Requiring Dismissal of State law Wrongful Death Claim
13                [Count 1].

14             Count I must be dismissed for the following additional reasons. In their Response,
15
     Plaintiffs agree that the County must be dismissed from Count I. [Doc. 102 at 2, 4] The
16
     Response incorrectly contends that the County Defendants’ Motion to Dismiss does not seek
17

18 to fully dismiss the entire wrongful death claim against Sheriff Penzone. It clearly does. See

19 e.g. Doc. 97 at 4-6, 20 - 21.

20
               The Motion to Dismiss is clear that the TAC cannot establish a state law wrongful
21
     death claim against Sheriff Penzone because the only named individual defendants, Mendoza
22

23 and Storm, were acting as federal officers under the course and scope of their federal

24 employment, which Plaintiffs expressly acknowledge. No MCSO deputies acting in the

25
     course and scope of MCSO employment are named in this case. Sheriff Penzone is not liable
26
     under respondeat superior, negligent supervision or negligent discipline theories arising out
27

28 of the conduct of federal task force officers/federal employees. Moreover, Sheriff Penzone


                                                        8
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 10 of 13



 1 cannot be held liable based upon a hypothetical theory of alleged unidentified employee

 2 involvement. Plaintiffs have not alleged such claims with any degree of specificity. To the

 3
     contrary, a close reading of the TAC and Response reveals little more than legal conclusions,
 4
     a recitation of the basic elements of the causes of action, and speculation as to hypothetical
 5

 6 actions that unnamed MCSO officers may have taken. [Doc. 77, ¶¶ 157-163, 165-166. 171-

 7 174] Such claims do not satisfy applicable Rule 8 standards. Bell Atl. Corp. v. Twombly, 550

 8
     U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007) (Rule 8 “requires more than labels and
 9
     conclusions, and a formulaic recitation of the elements of a cause of action will not do…
10

11 Factual allegations must be enough to raise a right to relief above the speculative level.”).

12 Additionally, the Ninth Circuit disfavors the use of fictitious defendants. Wiltsie v. California

13
     Dept. of Corrections, 406 F.2d 515, 518 (9th Cir.1968). Plaintiffs are not permitted to
14
     proceed against Sheriff Penzone solely on hypothesis and speculation.2
15

16          In addition, the controlling Napier case held that “negligent use of intentionally

17 inflicted force” claims arising out of law enforcement conduct are not cognizable under state

18
     law. Ryan v. Napier, 245 Ariz. 54, 60 - 61, 425 P.3d 230, 236-237 (2018). Plaintiffs point
19
     to language in Napier which recognizes that plaintiffs can bring negligence claims for
20
21 conduct “independent” of the intentional use of force by a law enforcement officer. [Doc.

22 102, p. 6] In Napier, the Court used the example of a law enforcement officer who

23

24
     2
25   Plaintiffs appear to allege that the notice of claim served on Sheriff Penzone is valid as to
   all MCSO employees. However, Arizona courts have repeatedly held that to comply with
26 Arizona’s notice of claim statute, a prospective plaintiff must furnish a copy of the Notice on
   “both the employee individually and to his employer.” Harris v. Cochise Health Sys., 160
27 P.3d 223, 230 (Ariz. Ct. App. 2007); Nored v. City of Tempe, 614 F.Supp.2d 991, 995 (D.
   Ariz. 2008). There is no “constructive notice of claim” via the employer, only. Harris v.
28 Cochise Health Systems, 160 P.3d 223, 230 (Ariz. App. 2007),


                                                    9
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 11 of 13



 1 unintentionally drops a K-9’s leash, which results in the K-9 biting the plaintiff. Napier, 245

 2 Ariz. at 62, 425 P.3d at 238. Because such conduct is not intentional use of force, the plaintiff

 3
     could bring an “independent” negligence claim. Id. In contrast, the Court held that when a
 4
     law enforcement officer intentionally releases and orders a K-9 to bite the plaintiff, such
 5

 6 conduct is intentional use of force, and the plaintiff cannot bring a negligence claim. Id., 245

 7 Ariz. at 60 -61, 425 P.3d at 236 - 237.

 8
          Plaintiffs have not alleged “independent” negligence claims arising out of the alleged
 9
     conduct of officers during the Duval Incident. There are no TAC fact allegations showing
10

11 that the officers unintentionally stopped the car, unintentionally boxed/rammed the car, or

12 unintentionally shot their weapons. The TAC’s fact allegations assert that the officers acted

13
     in an intentional manner, see, e.g., Doc. 77, ¶¶ 2, 61-63, 84-86, 88, 91, 111, 104, 118-120.
14
     Napier prohibits Plaintiffs’ negligence claims arising out of alleged intentional law
15
                       3
16 enforcement conduct. And contrary to the Response, Napier can be and has been the basis

17 of dismissal on a Motion to Dismiss. See Leibel v. City of Buckeye, 364 F.Supp.3d 1027,

18
     1044 - 1045 (D. Ariz. 2019).
19
          IV.    CONCLUSION.
20
21         The Court should grant the Joint Motion to Dismiss and order the dismissal of the TAC

22 claims asserted against County Defendants (Count I and Count IV).

23

24

25    3
        Plaintiffs’ assertion of Section 1983 claims does not alter Napier’s application to their
26   state law wrongful death claim. While inapposite to the Napier issue, Section 1983
     “deliberate indifference” is not a negligence standard. See Bd. of Cty. Comm'rs of Bryan
27   Cty., Okl. v. Brown, 520 U.S. 397, 410, 117 S. Ct. 1382, 1390 (1997) (“[D]eliberate
     indifference is a stringent standard of fault, requiring proof that a municipal actor disregarded
28   a known or obvious consequence of his action.”).


                                                    10
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 12 of 13



1                  RESPECTFULLY SUBMITTED this 16th day of August 2021.

2                                           ALLISTER ADEL
                                            MARICOPA COUNTY ATTORNEY
3
                                            By /s/ Ann Thompson Uglietta
4                                              ANN THOMPSON UGLIETTA
5                                              JONATHAN SIMON
                                               Deputy County Attorneys
6                                              Attorneys for Defendants Maricopa County
                                               and Maricopa County Sheriff Paul Penzone
7
                                  CERTIFICATE OF SERVICE
8

9          I hereby certify that on August 16, 2021, I caused the foregoing document to be
10   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
11   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

12
     Honorable John J. Tuchi
13   United States District Court
14
     Sandra Day O’Connor U.S. Courthouse
     401 West Washington Street, SPC 83
15   Phoenix, Arizona 85003
16   Honorable Michelle H. Burns
17   Magistrate Judge
     United States District Court
18   Sandra Day O'Connor U. S. Courthouse
     401 West Washington Street
19
     Phoenix, Arizona 85003
20
     Scott A. Ambrose
21   Andrew L. Gartman
22   BURG SIMPSON ELDREDGE HERSH & JARDINE
     2390 E Camelback Rd, Ste 403
23   Phoenix AZ 85012
     sambrose@burgsimpson.com
24
     agatman@burgsimpson.com
25   azcourt@burgsimpson.com
     Attorneys for Plaintiff Estate and Beneficiaries
26
27

28


                                                  11
     Case 2:20-cv-01206-JJT-MHB Document 106 Filed 08/16/21 Page 13 of 13



1
     Shiloh K. Hoggard
2    LAW OFFICE OF SHILOH K. HOGGARD, PLLC
3    850 Cove Parkway, Ste C
     Cottonwood AZ 86326
4    shiloh@hoggard_law.com
     Attorney for Plaintiff Billie Giordano
5

6     Daniel P. Struck, Bar No.012377
      Nicholas D. Acedo, Bar No. 021644
7     Ashlee B. Hesman, Bar No. 028874
8     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      3100 West Ray Road, Suite 300
9     Chandler, Arizona 85226
      dstruck@strucklove.com
10
      nacedo@strucklove.com
11    ahesman@strucklove.com
      Attorneys for Defendant Sean Mendoza
12

13    Kelli L. Taylor
      Special Assistant United States Attorney
14    Acting Under Authority Conferred by 28 U.S.C. § 515
      California Bar No. 186100
15
      Robert T. Matsui Courthouse
16    501 I Street, Suite 10-100
      Sacramento, CA 95814
17    Kelli.L.Taylor@usdoj.gov
18    Attorney for Defendant United States

19   /s/S Rojas
20
21

22

23

24

25

26
27

28


                                               12
